DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (Fig. 1, pages 1-2 of the Specification) in view of Price et al. (US Patent No. 11,089,292 B2).
In considering claim 1, the admitted prior art (Fig. 1, pages 1-2 of the Specification) discloses all the claimed subject matter, note 1) the claimed a socket section configured to settle the camera module thereon is met by the socket 10 (Fig. 1, page 2, lines 5-17), 2) the claimed a movable unit-pattern chart lens section comprising a housing, a light 5source unit provided inside the housing and emitting light toward the camera module, and a chart disposed below the light source unit inside the housing and formed with a unit pattern is met by the light source 20 and the resolution chart 30 (Fig. 1, page 2, lines 5-17), and 3) the claimed test image capturer configured to obtain a test image from images captured is met by the camera module 50 (Fig. 1, page 2, lines 5-17). 
However, the admitted prior art (Fig. 1, pages 1-2 of the Specification) explicitly does not disclose the claimed a first actuator configured to actuate the movable unit-pattern chart lens section; 10a second actuator configured to actuate the socket section; and obtain a test image from images captured while actuating the movable unit-pattern chart lens section or the socket section based on actuation of the first actuator or the second actuator. 
Price et al. teach that for example, referring to FIGS. 1A, 2A, 2D, 4A, 4D each drive motor 106-109 may have a home or zero position at which the rotational position of the drive shaft is known with respect to, for example, a fixed point on the motor stator. These home or zero positions of the drive motors 106-109 may orient, for example, respective ones of the accessory device (such as the target projectors 110P), the rotor 103, the turret 104 and the driven member 650 of the turret 104 in known locations relative to each other to facilitate programmed movement of the camera metrology device 100 for carrying out metrological testing (e.g., the programmed movements may be based on the home positions of the actuations stages) (col. 6, line 33 to col. 7, line 52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the actuator drive motors as taught by Price et al. into the admitted prior art (Fig. 1, pages 1-2 of the Specification)’s system in order to perform multiple tests on different types/configurations of small camera systems.
In considering claim 2, the claimed wherein the first actuator is 15configured to rotate the movable unit-pattern chart lens section above the camera module with respect to a first axis perpendicular to a normal of an upper surface of the socket section is met by the projector roll assembly 150 may form an X-axis stage of the actuation platform 167 of the camera metrology apparatus 100 (Fig. 4C, col. 3, line 4 to col. 4, line 3 of Price et al.).  
In considering claim 3, the claimed wherein the first axis is oriented toward a center of the camera module is met by the projector roll assembly 150 may form an X-axis stage of the actuation platform 167 of the camera metrology apparatus 100 (Fig. 4C, col. 3, line 4 to col. 4, line 3 of Price et al.).  
20	In considering claim 4, the claimed wherein the first actuator comprises a first motor; and 17a rotary frame configured to rotate with respect to the first axis based on power received from the first motor, lengthwise extended in a radial direction, and fastening the movable unit-pattern chart lens section, wherein the movable unit-pattern chart lens section is fastened to the 5rotary frame from an upper end portion toward a lower end portion of the rotary frame is met by the X-drive motor 109 and the projector roll assembly 150 may form an X-axis stage of the actuation platform 167 of the camera metrology apparatus 100 (Fig. 4C, col. 3, line 4 to col. 4, line 3 and col. 6, lines 33-60 of Price et al.).  
In considering claim 5, the claimed wherein the second actuator comprises a second motor configured to rotate the socket section with respect to a second axis normal to the socket section is met by the base section 102 is illustrated in the Figures as being fixed but, in other aspects the base may be movable (e.g., the base may be rotatable in the θ direction about the Y axis and/or be movable linearly along the Y axis, with respect to the global reference frame which is based on the drive section housing defining the Y axis (θ direction rotation)) (Fig. 4C, col. 5, line 27 to col. 6, line 60 of Price et al.).  
10	In considering claim 6, the claimed wherein the movable unit-pattern chart lens section further comprises a collimator lens disposed in a lower end portion inside the housing is met by the accessory devices 110, such as fixed target projectors (which may or may not include collimators) (Fig. 4C, col. 4, lines 41-67 of Price et al.).  
In considering claim 7, the claimed further comprising a third actuator configured to actuate the socket section in six axes (to move along an X axis, 15move along a Y axis, move along a Z axis, rotate with respect to the X axis, rotate with respect to the Y axis, and rotate with respect to the Z axis) is met by the Φ-drive motor 107 and the Z-drive motor 108 (Fig. 4C, col. 7, line 47 to col. 9, line 44 of Price et al.).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sullivan et al. (US Patent No. 10,209,202 B1) disclose optical characterization system for wide field of view diffractive optical elements.
	He et al. (US Patent No. 9,451,247 B2) disclose camera test apparatus.
	Tsai (US Patent No. 7,609,372 B1) discloses system and method for measuring length of camera lens.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 9, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422